Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-12, 15-19, 23 are pending.

Allowable Subject Matter
Claims 1, 4-12, 15-19, 23 are allowed (renumbered claims 1-16, respectively).
The following is an examiner’s statement of reasons for allowance: 

	Prior art teaches of determining whether there is a trigger event of a power headroom report, determining a way of calculating the PHR, and calculating the PHR according to the way when the trigger event is determined (See Niu). In addition, prior art teaches of determining PHR for PUCCH/PUSCH (See Jen), determining a trigger event to send PHR based on the transmission mode (See Iwai), and determining PHR trigger by detecting a change in the cell (See Stern-Berkowitz). 

However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “determining whether there is a trigger event of a power headroom report; determining a way of calculating power headroom of a supplementary uplink carrier and/or other carriers according to a situation that a physical uplink control calculating the power headroom of the supplementary uplink carrier and/or other carriers according to the way when the trigger event is determined; and transmitting the power headroom report corresponding to the power headroom to a base station, wherein the determining whether there is the trigger event for the power headroom report further comprises: determining that there is the trigger event when carriers on which the physical uplink control channel, physical uplink shared channel, and/or channel sounding reference signal are located in the first cell change”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stern-Berkowitz et al. (US# 2013/0176953), Iwai et al. (US# 2012/0093020), Jen (US# 2011/0250918).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477